WiNsnow, J.
We entertain no doubt that under the facts .found by the circuit court there was. a case of duress of *598goods. The case was this: The plaintiff could not obtain the insurance money due it unless the defendants joined in executing the proofs of loss and in indorsing the drafts. The defendants refused to do these things unless the plaintiff would pay them $666.74, which it did not owe. The plaintiff was in a position where it must obtain its insurance money at once in order to go on with its business and fulfill valuable outstanding contracts, or it would suffer great loss. Under these circumstances it submitted under protest to the unjust demand in order to obtain its own money from the insurance company. This makes a case of legal duress of goods. Vyne v. Glenn, 41 Mich. 112; Corkle v. Maxwell, 3 Blatchf. 413; Scholey v. Mumford, 60 N. Y. 498; Cobb v. Charter, 32 Conn. 358.
The question is, therefore, whether the findings of fact are sustained by the evidence. We have carefully read the evidence, and are satisfied that as to the greater part of the, facts found the evidence is amply sufficient to sustain the findings. Among these facts so sustained by the evidence are the following: That the plaintiff’s losses by the fire were over $14,000; that the plaintiff was unable to obtain the money from the insurance companies without the signature of the defendants to the proofs and checks; that the defendants refused to sign until the plaintiff had contracted to pay $666.74 out of the insurance moneys to the defendants; that •the plaintiff would have suffered great hardship and injury in its business if it had been deprived of its insurance moneys for any considerable time; and that the plaintiff actually paid the sum of $506.74 upon said forced agreement. The •only other fact remaining necessary to be found in order to establish a good case is the fact that the claim of the defendants against the plaintiff for $666.74 was an unjust and unfounded claim. This is, of course, a vital fact, and if it did not exist — i. e. if the claim was in fact a valid one — the action certainly will not lie, because it is of the gist of the action that the money extorted be upon a groundless claim.
*599It is vigorously claimed that the evidence shows the claim ■of the defendants to receive $4,000 for the building was a valid one. This contention is based upon the agreement to insure contained in the lease, which, the defendants claim, has not been carried out. This agreement was, in effect, that the ' plaintiff would keep the buildings and machinery insured for not less than $6,200, payable, in case of loss, to defendants, as their interest may appear. No amount is specified wThich should be put upon any one building or upon the machinery. That was apparently left to the judgment of the plaintiff. Now, was this agreement fulfilled ? If it was, then the defendants had no just claim for any more than the amount for which the building destroyed was insured. The evidence shows that all the policies were joint policies, and there ■seems no doubt but that this fact was known fo the defendants. They were payable to the plaintiff and to the defendants as their interest might appear. There was undis-•putedly $3,333.26 of the insurance upon the main building •which was destroyed, $833.50 upon the engine and boiler house, and $3,333.26 upon the engine and boiler and connections; thus making about $7,500 in gross upon the buildings and engine and boiler. This sum was in fact all payable to the defendants if their interest in the two buildings and the engine and boiler amounted to that sum. It will be remembered that, though the plaintiff furnished the engine and boiler, the lease, which was executed by both parties under seal, provided for a lien in favor of the defendants upon- the boiler and engine for all unpaid rent, so that the defendants might, in fact, have a large interest by way of lien upon that part of the machinery. It appears by the evidence that at the time of this fire there was nearly $1,900 of unpaid rent. Under the lien provision of the lease this sum seems to have been a lien upon the engine and boiler, and, had they been • destroyed, the defendants would have been protected to that amount in addition to the protection afforded by the insur-*600anee on the buildings. Certain it is that at the time of this, fire there was $7,500 in gross of insurance upon the defendants’ two buildings and upon the engine and boiler, which was payable to the defendants as their interest might appear, and this, we think, satisfies the agreement to insure contained in the lease. The result is that the defendants had no valid claim for any of the insurance moneys save the-amount for which the building was insured, namely, $3,333.26,. and the judgment must be affirmed.
By the Oourt.— Judgment affirmed.